Citation Nr: 1717637	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

3.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to April 2003.

This case came to the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2015 the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript is associated with the record.

In December 2015, the Board reopened the claim of entitlement to service connection for hemorrhoids, and remanded that claim as well as the claims of entitlement to higher evaluations for bilateral hearing loss disability and hypertension to the Agency of Original Jurisdiction (AOJ) for development of the record.  

The issues of entitlement to higher evaluations for bilateral hearing loss disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a July 2016 statement, the Veteran informed VA of his desire to withdraw from appellate consideration his claim of entitlement to service connection for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant with respect to the claim of entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the claim of entitlement to service connection for hemorrhoids, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.


ORDER

The claim of entitlement to service connection for hemorrhoids is dismissed.


REMAND

In the December 2015 remand, the Board directed that the Veteran be afforded examinations to determine the etiology of his hemorrhoids and the severity of his service-connected bilateral hearing loss disability and hypertension.  A compensation and pension exam inquiry initiated in January 2016 reflects that the Veteran failed to report for a rectum and anus examination.  There is no indication on this report that current audiological or hypertension examinations were scheduled.   

In April 2016, a letter from the RO advised the Veteran that it had received notice from the Nashville VA Medical Center (VAMC) that he wished to withdraw his appeal.  He was asked to clarify his wishes in this regard.  

In July 2016, the Veteran responded that he failed to report for a hemorrhoids examination only, and that he wished to continue his appeal with respect to the claims for higher evaluations.  He stated that he never received notice of any appointments for hearing loss or hypertension.  He requested examinations for both.  

Because the Veteran has clarified that he wishes to continue his claims of entitlement to higher evaluations for bilateral hearing loss disability and hypertension, and because it appears that he was not scheduled for examinations as directed by the Board in its December 2016 remand, remand is necessary to afford the Veteran these examinations.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss disability.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's bilateral hearing loss disability.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

2.  Schedule the Veteran for a VA examination to determine the severity of his hypertension.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's hypertension.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


